       Case 4:18-cv-00417-SHR Document 11 Filed 08/21/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Samuel L Cohen, Jr.,                                No. CV-18-00417-TUC-SHR
10                  Petitioner,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          On July 22, 2020, Magistrate Judge Eric J. Markovich issued a Report and
16   Recommendation (“R&R”) in which he recommended the Court dismiss Petitioner Samuel
17   L. Cohen, Jr.’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254
18   (“Petition”). (Doc. 10.) The R&R notified the parties they had fourteen (14) days from
19   the date of the R&R to file any objections. No objections have been filed.
20          If neither party objects to a magistrate judge’s report and recommendation, the
21   District Court is not required to review the magistrate judge’s decision under any specified
22   standard of review. Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the statute for
23   review of a magistrate judge’s recommendation “does not preclude further review by the
24   district judge, sua sponte or at the request of a party, under a de novo or any other standard.”
25   Thomas, 474 U.S. at 154.

26          The Court has reviewed the Petition (Doc. 1), the Respondent’s Answer (Docs. 7),

27   Petitioner’s Reply (Doc. 9), and Judge Markovich’s R&R (Doc. 10). The Court finds the

28   R&R well-reasoned and agrees with Judge Markovich’s conclusions. See Fed. R. Civ. P.
       Case 4:18-cv-00417-SHR Document 11 Filed 08/21/20 Page 2 of 2



 1   72(b).
 2            IT IS ORDERED the R&R is ADOPTED (Doc. 10) and Samuel L. Cohen, Jr.’s
 3   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 is DENIED and
 4   DISMISSED (Doc. 1). The Clerk of Court shall docket accordingly and close the case file
 5   in this matter.
 6            Dated this 21st day of August, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
